Title: To Thomas Jefferson from Lauzier, 19 November 1787
From: Lauzier, M.
To: Jefferson, Thomas



Monsieur
Ce Lundy 19 9bre.

J’ai Eû l’honneur il y á deux jours de me présenter chez Vous pour vous prier de Me dire si vous Connoissés M. Joseph harisson qu’on dit Etre Beaufrere de M. Morris de philadelphie. La personne qui m’a chargé de prendre Ces renseignemens auprez de vous dezirerait savoir si M. Joseph harrisson a une maison de Commerce avec Crédit a philadelphie, et S’il Jouit de la reputation d’un honnête Négociant, et qui a de la fortune.
S’il Est en votre pouvoir, Monsieur, de me Satisfaire, Je vous auray une vraye obligation. Vous avés Eû la bonté de me faire dire que Je pouvois vous Ecrire, Et que vous voudriés bien prendre la peine de me repondre.
J’ai L’honneur d’etre avec une Consideration respectueuse Monsieur Votre très humble et très obt. ser.,

Lauzieravocat rüe vivienne a Lhôtelde la Cour de france No. 16

